DETAILED ACTION
This action is pursuant to the claims filed on 08/26/2022. Claims 1-11, 13-14, 16-20 are pending. A first action on the merits of claims 1-11, 13-14, 16-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 13, 14, 16, 17, 18, 19, and 20 been renumbered 12, 13, 14, 15, 16, 17, and 18 respectively and will be referred to as such in the succeeding rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz (U.S. PGPub No. 2013/0023748) in view of Cordero (U.S. PGPub No. 2010/0022864).
Regarding claim 1, Afanasewicz teaches a heart rate monitor electrode (Figs 1-2, electrode structure 10/20 capable of sensing as disclosed in [0016]) comprising: points (Fig 1, tines 11; Fig 2 tines 21), each extending from a free end to an electrically conductive circuit (Fig 2, tines 21 extend from free end to Ag/AgCl ink 24), a soft plate of absorbent material (Fig 2, capsule 18; [0013] disclosing capsule as porous material soaked with liquid) that has a contact surface (Fig 2, skinside surface of capsule 18 is contact surface) and can change shape between an at least partially expanded form in which the plate of absorbent material is able to retain a liquid and an at least partially compressed form in which the plate of absorbent material occupies a lesser volume than in the expanded form and in which at least a portion of the liquid contained in the plate of absorbent material in the at least partially expanded form is released (Fig 6a-b, compression of electrode necessarily causes capsule 68 to change between partially expanded form and partially compressed form such that more liquid is released in compressed form and the compressed form occupies lesser volume than the expanded form; [0027] disclosing capsule 68 of Fig 6a being described to possess same features as capsule 18 of Fig 1 (i.e., porous material soaked in liquid)), wherein the free end of at least some of the points transitions between being flush with the contact surface of the plate of absorbent material when the plate of absorbent material is in the at least partially expanded form and projecting beyond the contact surface of the plate of absorbent material when the plate of absorbent material is in the at least partially compressed form (Fig 6a shows an expanded form of capsule 68 with tines 61 not penetrating the capsule 68; Fig 6b shows a compressed form of capsule 68 where tines 61 project beyond the contact surface of capsule 68; Examiner notes that there is an intermediate phase between Figs 6a-b in which at least some tines are transitioning between being flush with the contact surface of capsule 68 and projecting beyond the contact surface of capsule 68 as claimed while the plate of absorbent material is in the partially expanded form), wherein at least a portion of the liquid that the plate of absorbent material contains is released when the plate of absorbent material is in the at least partially compressed form ([0013] and Figs 6a-b described above; the embodiment in which capsule is a porous material soaked in liquid would allow for at least some liquid to be released when the capsule is partially, but not fully, compressed while the tines 61 are beginning to penetrate through capsule 68). Afanasewicz further teaches wherein the soft plate of absorbent material may be “a porous material soaked with a liquid” or “a capsule may be a closed or porous material (e.g., a sponge) containing a gel or other fluid” ([0013 & 0033]).
Afanasewicz fails to teach wherein the points are electrically conductive and extend to an electrically conductive circuit electrically linking the points to one another.
In related prior art, Cordero teaches a similar device (Fig 1) wherein similar conductive points each extending from a free end ([0038] tines 24 affixed as part of electrode(s) 14 with a free end) are electrically conductive and extend to an electrically conductive circuit electrically linking the points to one another ([0039] tines 24 can be overlaid by sponge containing conductive gel; [0040] tines 24 can be conductive to allow for direct electrode conduction such that they are electrically linked to one another and the circuit necessarily established in Figure 1a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the points of Afanasewicz in view of Cordero to incorporate the electrically conductive points that are electrically linked to one another and the conductive circuit to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known skin prepping configuration (Afanasewicz, Fig 2 & [0019], non-conductive tines 21 to facilitate delivery of conductive gel) for another well-known skin prepping configuration (Cordero, [0038-0040], conductive tines 24) to yield the predictable result of the points facilitating the delivery of conductive gel into the stratum corneum of the skin to increase conductivity for an electrode sensor. 
Afanasewicz fails to explicitly teach wherein the plate of absorbent material defined by “a porous material soaked with a liquid” can change shape elastically and comprises, in the at least partially expanded form, through a thickness thereof, holes having a diameter and an arrangement that is configured to enable the conductive points to pass through the holes.
However, Afanasewicz further teaches a similar material of a porous material soaked with liquid being a urethane open pore sponge having holes having a diameter that configures the points to pass therethrough (Fig 2 and [0019] spacer sponge 23 having holes and elasticity as defined as a sponge). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capsule of Afanasewicz in view of Cordero to incorporate an open pore sponge material as the capsule such that the plate of absorbent material comprises holes having a diameter and arrangement that enables the points to pass through the holes in the at least partially expanded from through a thickness thereof to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known porous material ([0013] porous material soaked with liquid) for another well-known porous material ([0019] urethane open pore sponge having holes as claimed) to yield the predictable result of a porous material configured to release a conductive fluid upon the application of a compression force.
Regarding claim 2, in view of the combination of claim 1 above, Afanasewicz further teaches wherein the plate of absorbent material has a thickness that varies when the plate of absorbent material changes from the at least partially expanded form to the at least partially compressed form thereof (Fig 6a-b [0013, 0033], capsule 68 has a thickness that varies from the partially expanded form to partially compressed form), wherein the points extend in a compression direction that is perpendicular to the plate of absorbent material (Figs 2 and 6a-b, points extend in direction perpendicular to the capsule), and wherein the electrode has an elastic mechanism that makes it possible to move the points in relation to the plate of absorbent material along a direction that is parallel to the compression direction (Figs 2 and 6a-b, actuation surface 62 allows points to move in parallel to the compression direction of capsule; [0027] disclosing mechanism is reversible (i.e., elastic)).
Regarding claim 3, in view of the combination of claim 2 above, Afanasewicz further teaches including a flattened support that receives the plate, the flattened support comprising a first main face with an opening designed to face an animal skin where the heart rate is to be captured (Fig 2, porous spacer sponge 23 defines openings), this opening enabling the passage of the free end of the points (Fig 2, opening of spacer 23 enables passage of tines), and a second main face with a pressure surface cooperating with the elastic mechanism to compress the plate of absorbent material in the compression direction when a pressure is exerted on the second main face of the electrode (Fig 2, second main face interpreted as upper surface of spacer sponge 23 with a pressure surface configured to compress when a pressure is exerted on the actuation surface (i.e., cooperation with the elastic mechanism) to release the liquid from capsule).
Regarding claim 4, in view of the combination of claim 2 above, Afanasewicz further teaches including peripheral points (Fig 2, outer most tines 21 on disc 26 are interpreted to be peripheral points) of which the free ends are essentially arranged in a plane perpendicular to the compression direction (plane of disc 26 where tines 21 are located is perpendicular to the vertical compression direction) with none of the free ends of the points being arranged outside this circle (Fig 2, free ends of tines 21 are not arranged outside the most peripheral tines) and wherein the peripheral points pass through corresponding peripheral holes in said plate (Fig 2 outer most tines 21 pass through corresponding outermost holes of the porous open cell sponge of the capsule 28). The examiner notes the free ends of Afanasewicz appear to be arranged in a circle on the plane (Figs 2 and 3a-d)
Afanasewicz fails to explicitly teach wherein the free ends are essentially arranged in a circle in the plane.
Afanasewicz/Cordero discloses substantially all the limitations of the claim(s) except the free ends are essentially arranged in a circle in the plane.  It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the free ends of Afanasewics in view of Cordero to provide the free ends in the shape of a circle on the plane, since applicant has not disclosed that the arrangement of the free ends in a circle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the free ends arranged in any other non-circle configuration that still serves the function of preparing the skin and piercing the gel capsule. 
Regarding claim 5, the Afanasewicz/Cordero combination teach the device of claim 1 as stated above. Afanasewicz further teaches wherein each point is surrounded by a portion of the plate of absorbent material while said plate is in said at least partially expanded form (Fig 2, each of tines 21 is surrounded by capsule 18 in use (i.e., when in the partially expanded form)).
Regarding claim 6, in view of the combination of claim 1 above, Cordero further teaches in which at least the free end of the points is coated with silver ([0040] free ends coated with silver). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the points of Afanasewicz in view of Cordero to incorporate the electrically conductive points coated in silver that are electrically linked to one another and the conductive circuit to arrive at the device of claim 6. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known skin prepping configuration (Afanasewicz, Fig 2 & [0019], non-conductive tines 21 to facilitate delivery of conductive gel) for another well-known skin prepping configuration (Cordero, [0038-0040], silver conductive tines 24) to yield the predictable result of the points facilitating the delivery of conductive gel into the stratum corneum of the skin to increase conductivity for an electrode sensor.
Regarding claim 12 (previously claim 13), in view of the combination of claim 1 above, the combination further teaches wherein the plate of absorbent material is made of a spongy material (Afanasewicz [0019 & 0033] disclosing sponge materials).
Regarding claim 16 (previously claim 18), the Afanasewicz/Cordero combination teaches the device of claim 1 as stated above. Afanasewicz further teaches a flattened support (Figs 1-2, flattened support interpreted as basepad 25 and substrate 22) having a basin (Fig 2 and [0018], opening of basepad 25 exposing substrate 22 defines a basin), a frame (Fig 2 outer perimeter of base pad 25 defines a frame), and an elastic membrane (Fig 2, outer surface of basepad linking between the outer perimeter (i.e., frame) with the opening (i.e., basin) is interpreted as elastic membrane of the flattened support; [0018] basepad is polyethylene foam which is well-known as an elastic material as evidenced by [0011] of Mazar U.S. PGPub No. 2016/0228060), wherein said elastic membrane links said basin to said frame such that said basin is able to move in relation to said frame (Fig 2 connection of the exposed substrate 22 to the outer perimeter of basepad 25 allows for the compression of substrate 22 relative to the perimeter of the basepad 25 via actuation surface causing the release of fluid of capsule 28 is caused by movement of the basin relative to the frame of basepad 25) .
The combination fails to teach wherein the frame is an annular frame.
Afanasewicz discloses substantially all the limitations of the claim(s) except wherein the frame is an annular frame.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the frame of the basepad of Afanasewicz with an annular shape, since applicant has not disclosed that the specific shape of the frame solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a frame of any shape. Furthermore, it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 17 (previously claim 19), in view of the combination of claim 1 above, as stated above Afanasewicz further teaches the similar porous material soaked with liquid being a urethane open pore sponge having holes having a diameter that configures the points to pass therethrough (Fig 2 and [0019] spacer sponge 23 having holes and elasticity as defined as a sponge) such that said material is configured to remain in said expanded form as said conductive points pass through said holes and to begin to change into said at least partially compressed form upon said conductive points having come into contact with a skin of an animal and wherein said at least of portion of the liquid that is released when the plate of absorbent material is in the at least partially compressed form flows towards the skin of the animal (Fig 2 spacer sponge 23 has holes in which tines 21 are configured to pass through without compressing the spacer sponge 23 until a partial compression). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capsule of Afanasewicz in view of Cordero to incorporate an open pore sponge material as the capsule such that the plate of absorbent material comprises holes having a diameter and arrangement that enables the points to pass through the holes while remaining in the expanded form and to begin to change into said at least partially compressed form upon said conductive points having come into contact with a skin of an animal and wherein said at least of portion of the liquid that is released when the plate of absorbent material is in the at least partially compressed form flows towards the skin of the animal arrive at the device of claim 17 (previously claim 19). Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known porous material ([0013] porous material soaked with liquid) for another well-known porous material ([0019] urethane open pore sponge having holes as claimed) to yield the predictable result of a porous material configured to release a conductive fluid upon the application of a compression force.
Regarding claim 18 (previously claim 20), Afanasewicz teaches A heart-rate-monitor electrode (Figs 1-2, electrode structure 10/20 capable of sensing as disclosed in [0016]) comprising: points, each of which extends from a free end thereof (Figs 1-2 tines 21 extending from free end to disc 26 attached to Ag/AgCl ink 24), a plate having a contact surface (Figs 1 capsule 18/28), said plate being a soft plate that is made of an absorbent material that elastically compresses so as to decrease a volume of said plate ([0013 & 0033] disclosing capsule as being a porous material soaked with a liquid (e.g., a sponge)), wherein, as a result of having elastically compressed said absorbent material, said points pass through said holes such that free ends thereof project beyond said contact surface (see Fig 6b, tines pass through capsule), and wherein, as a result of having elastically compressed said absorbent material, said absorbent material releases liquid retained therein ([0013] and Figs 6a-b described above; the embodiment in which capsule is a porous material soaked in liquid would allow for at least some liquid to be released when the capsule is elastically compressed while the tines 61 are beginning to penetrate through capsule 68).
Afanasewicz fails to teach wherein the points are electrically conductive and extend to an electrically conductive circuit electrically linking the points to one another.
In related prior art, Cordero teaches a similar device (Fig 1) wherein similar conductive points each extending from a free end ([0038] tines 24 affixed as part of electrode(s) 14 with a free end) are electrically conductive and extend to an electrically conductive circuit electrically linking the points to one another ([0039] tines 24 can be overlaid by sponge containing conductive gel; [0040] tines 24 can be conductive to allow for direct electrode conduction such that they are electrically linked to one another and the circuit necessarily established in Figure 1a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the points of Afanasewicz in view of Cordero to incorporate the electrically conductive points that are electrically linked to one another and the conductive circuit to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known skin prepping configuration (Afanasewicz, Fig 2 & [0019], non-conductive tines 21 to facilitate delivery of conductive gel) for another well-known skin prepping configuration (Cordero, [0038-0040], conductive tines 24) to yield the predictable result of the points facilitating the delivery of conductive gel into the stratum corneum of the skin to increase conductivity for an electrode sensor. 
Afanasewicz fails to explicitly teach wherein the plate of absorbent material defined by “a porous material soaked with a liquid” can change shape elastically and comprises holes that extend through said plate, wherein each of said holes receives a corresponding one of said points; such that said points pass through said holes such that free ends thereof project beyond the contact surface.
However, Afanasewicz further teaches a similar material of a porous material soaked with liquid being a urethane open pore sponge having holes wherein each of said holes receives a corresponding one of said points; such that said points pass through said holes such that free ends thereof project beyond the contact surface (Figs 1-2 and 6a-b and [0019] spacer sponge 23 having holes and elasticity as defined as a sponge; wherein said holes receives a corresponding point and are configured to project beyond the contact surface). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capsule of Afanasewicz in view of Cordero to incorporate an open pore sponge material as the capsule such that the plate of absorbent material comprises holes wherein each of said holes receives a corresponding one of said points; such that said points pass through said holes such that free ends thereof project beyond the contact surface to arrive at the device of claim 18 (previously claim 20). Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known porous material ([0013] porous material soaked with liquid) for another well-known porous material ([0019] urethane open pore sponge having holes as claimed) to yield the predictable result of a porous material configured to release a conductive fluid upon the application of a compression force.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz in view of Cordero as applied to claim 1, in view of Wingeier (U.S. PGPub No. 2015/0065838), and in further view of Askin (U.S. PGPub No. 2011/0237921).
Regarding claim 7, the Afanasewicz/Cordero combination teaches the device of claim 1 as stated above.
Afanasewicz/Cordero fail to teach wherein the points and electrically conductive circuit are made of a polymer doped with electrically conductive particles.
However, in related prior art, Wingeier teaches a similar electrode device with the general teaching that a non-fluid absorbing conductive material can comprise metal, metal alloy, dope silicone, or a conductive polymer, or any other suitable conductive material with or without the presence of liquid or gel ([0032]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the points of Afanasewicz in view of Cordero and Wingeier to incorporate conductive points comprising a doped polymer. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known conductive material ([0032] metal or metal alloy) for another well-known conductive material ([0032] conductive polymer or doped silicon being elastic) to yield the predictable result of a well-known conductive material to conduct an electrical signal in the presence of a solution or gel to facilitate electrical coupling ([0032]).
In related prior art, Askin teaches a similar device and discloses that an electrically conductive circuit connected to an electrode is formed from a polymer doped with electrically conductive particles ([0035] and Fig 1, trace 104). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the circuit of Afanasewicz in view of Cordero, Schmidt, and Askin to incorporate the conductive circuit formed from a polymer doped with conductive particles to arrive at the device of claim 7. Doing so would have been a simple substitution of one well-known circuit material (Afanasewicz, Fig 2 and [0017], Ag/AgCl ink 24 on polyester substrate 22) for another well-known circuit material (Askin, Fig 1 and [0035], trace 104 formed of doped polymer) to yield the predictable result of an electrically conductive circuit configured to transmit a signal received from a corresponding electrode.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz in view of Cordero, and in further view of Kato (U.S. PGPub No. 2013/0096411).
Regarding claims 8-9, the Afanasewicz/Cordero combination teaches A heart rate monitor device having at least one electrode as claimed in claim 1 (see above rejection of claim 1; examiner notes the device of Afanasewicz is capable for use as a heart rate monitor as disclosed in [0016] as a general sensing device).
Afanasewicz/Cordero fail to teach the device having a receiver designed to receive the signal captured by this electrode in which a transmitter electrically linked to at least one electrode and designed to communicate with the receiver is placed in a casing raised above a flange rigidly connected to an electrode , a space (P) thus being formed between the casing and the flange for the passage of a strap designed to hold the electrode and the casing on an animal, the electrode being placed in contact with the skin of the animal.
In related prior art, Kato teaches a similar heart rate monitor device (Fig 3, heart rate monitor 1) comprising an electrode (Fig 3, electrodes 6a/6b) and a receiver designed to receive the signal captured by this electrode (Fig 3 and [0038], electrical connection portion 25 receives signals from electrodes 6a/6b) in which a transmitter electrically linked to at least one electrode and designed to communicate with the receiver is placed in a casing raised above a flange rigidly connected to an electrode (Fig 2 and [0035 & 0037], transmitter circuit located inside case 7, in communication with electrical connection portion 25, is located above u-shaped body 14 and engagement member body 22 (flanges) that are rigidly connected to electrodes 6a/6b; examiner notes u-shaped body 14 and engagement member 22 define a rigid connection to electrodes 6a/6b via ring portions 11b, 18b, 11a, and 18a), a space thus being formed between the casing and the flange for the passage of a strap designed to hold the electrode and the casing on an animal (Figs 2-3, space between casing 7 and flanges 14/22 allow for the passage of belt 9 configured to hold the electrodes 6a/6b on the skin of the wearer), the electrode being placed in contact with the skin of the animal (Fig 3 electrodes 6a/6b are configured to contact skin). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Afanasewicz in view of Cordero and Kato to incorporate the receiver, transmitter, and flanges of Kato to arrive at the device of claims 8-9. Doing so would be obvious to one of ordinary skill in the art as it is well-known to provide a physiological monitoring device with a transmitter, receiver, and corresponding casing to yield the expected advantage of providing the device with the ability to transmit data via wireless communication as is well-known in the art ([0037]). 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. PGPub No. 2013/0096411) in view of Afanasewicz, and in further view of Cordero.
Regarding claims 10-11, Kato teaches a method for measuring the heart rate of an animal (Fig 1, heart beat measurement device 1) comprising: providing an electrode (Fig 3 electrodes 6a/6b) including positioning and holding an electrode against the skin of the animal using holding and tightening means (Fig 3, electrodes 6a and 6b are held against a user elastic strap 8 and length adjustment member 10) including a step for adjusting the holding and tightening means on the animal ([0042] strap 8 is adjusted via member 10 when applied to a user to measure a heart rate). 
Kato fails to teach wherein the provided electrode is the electrode from claim 1.
Afanasewicz teaches providing a heart rate monitor electrode (Figs 1-2, electrode structure 10/20 capable of sensing as disclosed in [0016]) comprising: points (Fig 1, tines 11; Fig 2 tines 21), each extending from a free end to an electrically conductive circuit (Fig 2, tines 21 extend from free end to Ag/AgCl ink 24), a soft plate of absorbent material (Fig 2, capsule 18; [0013] disclosing capsule as porous material soaked with liquid) that has a contact surface (Fig 2, skinside surface of capsule 18 is contact surface) and can change shape between an at least partially expanded form in which the plate of absorbent material is able to retain a liquid and an at least partially compressed form in which the plate of absorbent material occupies a lesser volume than in the expanded form and in which at least a portion of the liquid contained in the plate of absorbent material in the at least partially expanded form is released (Fig 6a-b, compression of electrode necessarily causes capsule 68 to change between partially expanded form and partially compressed form such that more liquid is released in compressed form and the compressed form occupies lesser volume than the expanded form; [0027] disclosing capsule 68 of Fig 6a being described to possess same features as capsule 18 of Fig 1 (i.e., porous material soaked in liquid)), wherein the free end of at least some of the points transitions between being flush with the contact surface of the plate of absorbent material when the plate of absorbent material is in the at least partially expanded form and projecting beyond the contact surface of the plate of absorbent material when the plate of absorbent material is in the at least partially compressed form (Fig 6a shows an expanded form of capsule 68 with tines 61 not penetrating the capsule 68; Fig 6b shows a compressed form of capsule 68 where tines 61 project beyond the contact surface of capsule 68; Examiner notes that there is an intermediate phase between Figs 6a-b in which at least some tines are transitioning between being flush with the contact surface of capsule 68 and projecting beyond the contact surface of capsule 68 as claimed while the plate of absorbent material is in the partially expanded form), wherein at least a portion of the liquid that the plate of absorbent material contains is released when the plate of absorbent material is in the at least partially compressed form ([0013] and Figs 6a-b described above; the embodiment in which capsule is a porous material soaked in liquid would allow for at least some liquid to be released when the capsule is partially, but not fully, compressed while the tines 61 are beginning to penetrate through capsule 68). Afanasewicz further teaches wherein the soft plate of absorbent material may be “a porous material soaked with a liquid” or “a capsule may be a closed or porous material (e.g., a sponge) containing a gel or other fluid” ([0013 & 0033]). Afansewicz further teaches the steps of at least partially soaking the plate of absorbent material of the electrode with the liquid ([0013]capsule is a porous material soaked with liquid which necessarilyimplies a step of soaking the plate with the liquid whether it be in the manufacturing facility or before use by a user), and, after having soaked the plate, positioning and holding the electrode against the skin of the animal (see Figs 1 and 6, device positioned and held against subject surface 13/63). Afanasewicz further teaches a similar material of a porous material soaked with liquid being a urethane open pore sponge having holes having a diameter that configures the points to pass therethrough (Fig 2 and [0019] spacer sponge 23 having holes and elasticity as defined as a sponge). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Kato in view of the electrode including the soft plate and points of Afanasewicz to incorporate an open pore sponge material as the soft plate with corresponding points such that the plate of absorbent material comprises holes having a diameter and arrangement that enables the points to pass through the holes in the at least partially expanded from through a thickness thereof. Doing so would be advantageously provide the electrode with a skin prepping mechanism to deliver conductive gel to facilitate a better skin-electrode contact ([0019], non-conductive tines 21 to facilitate delivery of conductive gel).
Afanasewicz fails to teach wherein the points are electrically conductive and extend to an electrically conductive circuit electrically linking the points to one another.
In related prior art, Cordero teaches a similar device (Fig 1) wherein similar conductive points each extending from a free end ([0038] tines 24 affixed as part of electrode(s) 14 with a free end) are electrically conductive and extend to an electrically conductive circuit electrically linking the points to one another ([0039] tines 24 can be overlaid by sponge containing conductive gel; [0040] tines 24 can be conductive to allow for direct electrode conduction such that they are electrically linked to one another and the circuit necessarily established in Figure 1a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the electrode of Kato in view of Afanasewicz and Cordero to incorporate the electrically conductive points that are electrically linked to one another and the conductive circuit. Doing so would be obvious to one of ordinary skill in the art as providing a well-known skin prepping configuration (Cordero, [0038-0040], conductive tines 24) to yield the predictable result of the points facilitating the delivery of conductive gel into the stratum corneum of the skin to increase conductivity for an electrode sensor to yield better signal quality.
Claims 13 (previously claim 14) is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz in view of Cordero as applied to claim 1, and in further view of Kumar (U.S. PGPub No. 2011/0279963).
Regarding claim 13 (previously claim 14), the Afanasewicz/Cordero combination teaches the device of claim 1 as stated above. As stated above, Afanasewicz teaches wherein the soft plate of absorbent material may be “a porous material soaked with a liquid” or “a capsule may be a closed or porous material (e.g., a sponge) containing a gel or other fluid” ([0013 & 0033]).
Afanasewicz fails to teach wherein the plate of absorbent material is made of foam.
In related prior art, Kumar teaches a similar electrode structure wherein a similar open cell structure can be a porous foam ([0098]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the soft plate of absorbent material to comprise a foam to arrive at the device of claim 13 (previously claim 14). Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known porous material ([0013 & 0033] porous sponger material) for another well-known porous material ([0098] foam) to yield the predictable result of a porous material configured to release a conductive fluid upon the application of a compression force.
Claim 14 (previously claim 16) is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz in view of Cordero as applied to claim 1, and in further view of Wingeier (U.S. PGPub No. 2015/0065838).
Regarding claim 14 (previously claim 16), the Afanasewicz/Cordero combination teaches the device of claim 1 as stated above. As stated above, the combination teaches the use of conductive points (see rejection of claim 1 above).
The combination fails to teach wherein the points comprise an elastic material and wherein said elastic material is electrically conductive.
However, in related prior art, Wingeier teaches a similar electrode device with the general teaching that a non-fluid absorbing conductive material can comprise metal, metal alloy, dope silicone, or a conductive polymer, or any other suitable conductive material ([0032]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the points of Afanasewicz in view of Cordero and Wingeier to incorporate conductive points comprising an electrically conductive elastic material to arrive at the device of claim 14 (previously claim 16). Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known conductive material ([0032] metal or metal alloy) for another well-known conductive material ([0032] conductive polymer or doped silicon being elastic) to yield the predictable result of a well-known conductive material to conduct an electrical signal in the presence of a solution or gel to facilitate electrical coupling ([0032]).
Claim 15 (previously claim 17) is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz in view of Cordero as applied to claim 1, and in further view of Hatakeyama (U.S. PGPub No. 2017/0323698).
Regarding claim 15 (previously claim 17), in view of the combination of claim 1 above, 
Afanasewicz/Cordero fail to teach in which at least the free end of the points is coated with silver alloy.
In related prior art, Hatakeyama teaches a similar electrode wherein a structure may be coated in gold, platinum, silver, or alloy of those metals to provide conductivity ([0077]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the points of Afanasewicz in view of Cordero and Hatakeyama to incorporate the electrically conductive points coated in a silver alloy that are electrically linked to one another and the conductive circuit to arrive at the device of claim 15 (previously claim 17). Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known skin prepping configuration (Afanasewicz, Fig 2 & [0019], non-conductive tines 21 to facilitate delivery of conductive gel) for another well-known skin prepping configuration (Cordero, [0038-0040], silver conductive tines 24) to yield the predictable result of the points facilitating the delivery of conductive gel into the stratum corneum of the skin to increase conductivity for an electrode sensor. Furthermore, the use of silver or a silver alloy conductive coating are known equivalents in the art to yield the same predictable result ([0077] of Hatakeyama disclosing the equivalent alternative coatings of silver or a silver alloy).
Response to Arguments
Applicant’s arguments, see remarks, filed 08/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of the Afanasewicz and Cordero references. In the instant case, the capsule disclosed as a porous sponge is interpreted as a “soft plate of absorbent material” as claimed with modification in light of the disclosed materials of Afanasewicz. 
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 and 20. When reading the preamble in the context of the entire claim, the recitation “A heart rate monitor electrode comprising:” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Arguments regarding claim 2 are unpersuasive. Applicant argues that surface 62 of Afanasewicz is not an “electrode”. However, Figures 6a and 6b clearly show surface 62 as part of the electrode 60. Applicant further argues that surface 62 is not what “makes it possible to move the points [i.e., tines 61] in relation to the plate [i.e., capsule 68].” This allegation is in direct contradiction to the disclosure found in paragraph [0027] of the Afanasewicz reference disclosing surface 62 as an “actuation surface” to compress capsule 68. Examiner notes paragraph [0027] of Afanasewicz was recited in paragraph 14 of the final rejection mailed 06/09/2022 in the rejection of claim 2 and is similarly recited in the instant rejection of claim 2.
Arguments regarding claim 3 are unpersuasive. Applicant incorrectly alleges that the bottom surface of sponge 23 does not “face an animal skin”. Examiner clearly refers to the bottom surface of sponge 23 as the surface which is configured to face an animal skin (i.e., the top surface of reference character 23 from the perspective of Fig 2 or the bottom surface of the equivalent structure of Fig 1). Applicant further argues that the sponge 23 has no openings to enable passage of the free ends of the points. Examiner simply points towards the sponge 23 shown in Figure 2 clearly having distinct circular openings enabling the passage of points 21 to compress capsule 28.
Arguments regarding claim 4 are moot in light of the new grounds of rejection under Afanasewicz and Cordero. Examiner relies on the embodiment in which the capsule is disclosed to be a porous sponge and further modifies the material to be the same open cell sponge material of spacer sponge 23 such that the capsule has similar holes to receive the points.
Regarding arguments towards claim 5, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the applicant’s arguments are directed to the embodiment of Afanasewicz in which the capsule is a gel capsule configured to be pierced to release fluid. However, the current and previous rejections of the record have relied upon the interpretation of the capsule being a porous open cell sponge as disclosed in at least paragraphs [0013 and 0033].
Arguments regarding claim 6 are unpersuasive. Examiner acknowledges that Afanasewicz discloses “liquid conductive gels in contact with a surface electrode will corrode the electrode surface, hampering performance.” However, the invention of Afanasewicz provides the conductive gel or liquid in the form of the disclosed capsules 18/28/68 (including the porous sponge embodiment) that are not designed to release a liquid or gel until the product is intended to be applied on a subject’s skin, such that the shelf-life problem is solved. Paragraph [0002] of Afanasewicz specifically addresses this; reciting: “These apparatus and techniques provide gel encapsulation and isolation mechanisms to extend the shelf-life of the preparation devices, allow for the use of more effective materials, and improve the quality of the contact between a device and an application surface.”. As such these arguments are unpersuasive. 
Arguments regarding claim 7 are moot in light of the new grounds of rejection in view of the Wingeier reference.
Applicant’s argument regarding claim 8 are unpersuasive. Applicant argues that the connection portion 25 of Kato does not function as a “receiver” as claimed. Applicant specifically states: 
"an object cannot "receive" without another object having “transmitted” In the present case, there is no “transmitter” present. Thus, connection portion 25 cannot “receive” … One might argue that the electrodes 6a, 6b are transmitting. But the examiner has already admitted that these are “electrodes”, not “transmitters”.” 
The above statement by the applicant directly contradicts the claim language of claim 8, reciting “a receiver designed to receive a signal captured by the electrode”. Following the logic outlined above, the claimed receiver would not actually be a receiver as it is claimed to receive a signal from an electrode, rather than receiving a signal from a transmitter. As a result, these arguments are unpersuasive. The examiner maintains that the broadest reasonable interpretation of “a receiver designed to receive a signal captured by the electrode” is any conductive component that is capable of receiving and carrying an electric current (i.e., a signal) from the electrode. 
Regarding arguments towards claim 9: The Merriam-Webster definition of “rib” is “an elongated ridge”. The body 22/14 of Kato as shown in Figs 3-4 are elongated ridges at the end of band portions 16a/16b. The Merriam-Webster definition of “collar” is “something resembling a collar in shape or use (such as a ring or round flange to restrain motion or hold something in place”. Clearly the body 22/14 resembles a collar in use to hold something in place. The Merriam-Webster definition of “rim” is “the outer often curved or circular edge or border of something”. The body 22/14 is an outer border of band portions 16a/16b. The examiner maintains that the 22/14 of Kato are flanges as recited in the instant claims.
Further regarding the arguments directed towards claim 9: it appears the applicant has formulated their own definition for the word “above”, alleging that a roof of a house is not above a person on a sidewalk. Following such a logic would lead one to believe that birds, airplanes, clouds, the moon, stars, etc. are similarly not “above” an object on the ground which is clearly inconsistent with the ordinary meaning of the word “above”. The Oxford Learner’s Dictionary definition for “above” is “at or to a higher place or position than something/somebody”. These arguments are unpersuasive, Figure 4 of Kato clearly shows portion 5 at a higher position than body 22, applicant’s allegations are not consistent with the ordinary meaning of the word “above”, and there is no special definition for the word “above” in the specification.
Regarding arguments directed towards claim 10, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding arguments directed towards claim 11, in response to applicant's argument that the combination is directed to abrading the skin to increase skin conductivity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794